Case 6:19-cv-01417-RRS-CBW Document 27 Filed 03/31/20 Page 1 of 1 PageID #: 1209



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

  SANDRA K. RACCA                                              CASE NO. 6:19-CV-01417

  VERSUS                                                       JUDGE SUMMERHAYS

  THE PRUDENTIAL INSURANCE COMPANY                             MAGISTRATE WHITEHURST
  OF AMERICA


                                               ORDER

         Considering the Parties’ joint motion to dismiss with prejudice, the motion is granted,

  and this lawsuit is hereby dismissed with prejudice, each party to bear their own costs and fees.


         Lafayette, Louisiana, March 31, 2020.


                                             ____________________________________________
                                               UNITED STATES DISTRICT JUDGE
